Citation Nr: 0500216	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure during service.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

The veteran seeks service connection for diabetes mellitus, 
which he claims is related to herbicide exposure in Vietnam.  
He also seeks service connection for peripheral neuropathy, 
claiming that such is secondary to diabetes mellitus.  

At his June 2004 Travel Board hearing, the veteran testified 
that he was involved in patrolling various rivers in Vietnam 
from January 1968 to March 1969, while aboard the USS Askari.  
The veteran indicated that he went ashore frequently, and 
that he obtained most of his drinking water from the rivers 
he sailed upon.  He noted that they were close to shore much 
of the time, and that a high concentration of defoliant was 
sprayed on the shore to prevent foliage from concealing enemy 
fire.  Additionally, the veteran alleged being involved in 
Operation Giant Sling Shot, for which he claims he received 
the Presidential Unit Citation Ribbon.

In the present case, the evidence of record confirms that the 
veteran served aboard the USS Askari during at least some 
portion of his active duty.  Evidence on file also shows that 
the USS Askari was located in Vietnam rivers during a period 
in the 1960s.  What is unclear is whether the veteran was 
actually aboard the USS Askari when it was in Vietnam waters.  
The Board finds that additional evidentiary development is 
necessary before this case can be adjudicated.  In 
particular, the Board believes that the veteran's service 
records, ship unit histories, service personnel records, and 
documentation and descriptions of his awards received would 
be helpful to verify the veteran's service in Vietnam.  For 
these reasons the Board remands the claims for further 
development.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain the 
following records:  All of the veteran's 
service personnel records, in particular, 
service personnel records from the 
veteran's 1968-1969 period of active duty 
service in the US Navy.  If no service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  Additionally, 
the RO should attempt to locate unit 
histories and ship logs for the USS 
Askari from 1968 to 1969.  

2.  The RO should readjudicate the issues 
on appeal.  If the benefit sought on 
appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


